Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Donald Robinson, Appellant                             Appeal from the 167th District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-DC-
 No. 06-18-00087-CR         v.                          17-904057). Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Robinson was
convicted of a second-degree felony. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Donald Robinson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 6, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk